DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's arguments with respect to claims 1, 7, 13 and 19-20 based on the Response filed on 06/29/2021 have been considered but are moot in view of the new ground(s) of rejection.  Therefore, this is Final action.

Claims 4, 13, 16 are cancelled. 
Claims 1-3, 5-12, 14-15 and 17 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5-12, 14-15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 amended with the features “a first pixel electrode layer; a second pixel electrode layer in a different layer from the first pixel electrode layer; a transparent insulating layer between the first pixel electrode layer and the second pixel electrode layer; and a plurality of data lines, wherein orthogonal projections of each second pixel electrode on the first pixel electrode layer are located between two adjacent first pixel electrodes, and wherein orthogonal projections of each data line on the first pixel electrode layer are sandwiched between an orthogonal projection of a second pixel electrode on the first pixel electrode layer and adjacent first pixel electrodes, and a spacing between the orthogonal projection of the second pixel electrode on the first pixel electrode layer and the adjacent first pixel electrodes is less than or equal to the width of the data line, the spacing refers to a spacing in an extension face of the first pixel electrode layer”.  

Word “orthogonal projection” means “outline” or “vertical view”.  Therefore, 
1- “orthogonal projections of each second pixel electrode on the first pixel electrode layer are located between two adjacent first pixel electrodes” means “vertical views” of each second pixel electrode 120 on the first pixel electrode layer 110 are located between two adjacent first pixel electrodes:  
“vertical views” of each second pixel electrode 120 not on the first pixel electrode layer 110, but on the transparent insulating layer 200; 
“two adjacent first pixel electrodes” should read “two adjacent first pixel electrode layers”.

2- “orthogonal projections of each data line on the first pixel electrode layer are sandwiched between an orthogonal projection of a second pixel electrode on the first pixel electrode layer and adjacent first pixel electrodes” means “vertical views” of each data line 300 on the first pixel electrode layer 110 are sandwiched between “vertical view” of a second pixel electrode 120 on the first pixel electrode layer 110 and adjacent first pixel electrodes:
“vertical views” of each data line 300 on the first pixel electrode layer 110 are sandwiched between “vertical view” of a second pixel electrode 120 not on the first pixel electrode layer 110, but on the transparent insulating layer 200 and adjacent first pixel electrode layers;

3- “a spacing between the orthogonal projection of the second pixel electrode on the first pixel electrode layer 110 and the adjacent first pixel electrodes” means a spacing between the “vertical view” of the second pixel electrode on the first pixel electrode layer 110 and the adjacent first pixel electrodes:
“vertical view” of the second pixel electrode layer not on the first pixel electrode layer 110, but on the transparent insulating layer 200 and the adjacent first pixel electrode layers.



1. (Currently Amended) An array substrate, comprising: 
a plurality of pixel units arranged in a matrix, wherein each row of pixel units in the matrix comprises a plurality of first pixel units and a plurality of second pixel units, each arranged at intervals; 
a first pixel electrode layer; 
a second pixel electrode layer in a different layer from the first pixel electrode layer; 
a transparent insulating layer between the first pixel electrode layer and the second pixel electrode layer; and 
a plurality of data lines, 
wherein for each row of pixel units in the matrix, 
a plurality of first pixel electrodes are arranged at intervals in the first pixel electrode layer, and 
a plurality of second pixel electrodes are arranged at intervals in the second pixel electrode layer, 
wherein 
orthogonal projections of each second pixel electrode on the transparent insulating layer electrode layers, and 
wherein 
orthogonal projections of each data line on the first pixel electrode layer are sandwiched between an orthogonal projection of a second pixel electrode on the transparent insulating layer and adjacent first pixel electrode layers, and 
a spacing between the orthogonal projection of the second pixel electrode layer on the transparent insulating layer and the adjacent first pixel electrode layers is less than or equal to the width of the data line, 
the spacing refers to a spacing in an extension face of the first pixel electrode layer.  

2. (Currently Amended) The array substrate according to claim 1, wherein for each row of pixel units, the spacing between the orthogonal projection of the second pixel electrode on the transparent insulating layer and the adjacent first pixel electrode layers falls in a range of 0.1mµ to 0.8mµ.  

14. (Currently Amended) The display panel according to claim 6, wherein for each row of pixel units, the spacing between orthogonal projection of the second pixel electrode on the transparent insulating layer and the adjacent first pixel electrode layers falls in a range of 0.1mµ to 0.8mµ.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-2, 6, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 20160062187) in view Ahn et al. (US 6919932).

    PNG
    media_image1.png
    274
    835
    media_image1.png
    Greyscale

Regard to claims 1, 6 and 9, Jiang et al. (US 20160062187) disclose a display device comprising a display panel, wherein the display panel comprises an array substrate, which comprises: 
a plurality of pixel units arranged in a matrix, wherein each row of pixel units in the matrix comprises a plurality of first pixel units and a plurality of second pixel units, each arranged at intervals (see Fig. 4); 
a first pixel electrode layer 1031; 
a second pixel electrode layer 1032 in a different layer from the first pixel electrode layer; and 
a transparent insulating layer [a gate insulation layer 104 (Fig 7) or a second passivation layer 1062 (Fig. 10)] between the first pixel electrode layer and the second pixel electrode layer, 
a plurality of data lines 102,
wherein for each row of pixel units in the matrix (see Fig. 11),
a plurality of first pixel electrodes 1031 are arranged at intervals in the first pixel electrode layer, and
a plurality of second pixel electrodes 1032 are arranged at intervals in the second pixel electrode layer, and 
wherein 
orthogonal projections of each second pixel electrode on the transparent insulating layer [[the first pixel electrode layer]] are located between two adjacent first pixel [[electrodes]] electrode layers, and 
wherein 
orthogonal projections of each data line on the first pixel electrode layer are sandwiched between an orthogonal projection of a second pixel electrode on the transparent insulating layer [[first pixel electrode layer]] and adjacent first pixel [[electrodes]] electrode layers, and 

Jiang et al. fail to disclose the display device comprising a spacing between the orthogonal projection of the second pixel electrode layer on the transparent insulating layer [[the first pixel electrode layer]] and the adjacent first pixel [[electrodes]] electrode layers is less than or equal to the width of the data line, the spacing refers to a spacing in an extension face of the first pixel electrode layer with the features of claims 2 & 14.

    PNG
    media_image2.png
    260
    644
    media_image2.png
    Greyscale

Ahn et al. teach the display device, wherein 
a spacing between the orthogonal projection of the second pixel electrode layer 37 on the transparent insulating layer 36 [[the first pixel electrode layer]] and the adjacent first pixel [[electrodes]] electrode layers 37 is less than or equal to the width of the data line, the spacing refers to a spacing in an extension face of the first pixel electrode layer [as shown in Fig. 7, the data lines is between the first and second pixel electrodes, the first pixel electrode overlaps the data line, and an overlap width between the first electrode and the data line is substantially the same as a distance between an edge of the data line and an edge of the second pixel electrode].
Regard to claims 2 and 14, Ahn et al. teach the display panel, wherein for each row of pixel units, the spacing (overlapping) between orthogonal projection of the second pixel electrode on the transparent insulating layer [[the first pixel electrode layer]] and the adjacent first pixel [[electrodes]] electrode layers falls in a range of 0.1 mµ to 0.8 µm. 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a display device as Jiang et al. disclosed with a spacing between the orthogonal projection of the second pixel electrode layer on the transparent insulating layer [[the first pixel electrode layer]] and the adjacent first pixel [[electrodes]] electrode layers is less than or equal to the width of the data line, the spacing refers to a spacing in an extension face of the first pixel electrode layer with the features of claims 2 and 14 for reducing the image stain defect by patterning pixel electrodes such that the pixel electrodes self-align with another element by back-side exposing a photosensitive layer through a substrate (col. 5 lines 51-55) as Ahn et al. taught.

2.	Claims 3, 7-8, 10-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 20160062187) in view Ahn et al. (US 6919932) as applied to claim 1 in further view Lu et al. (US 5883687).

Jiang et al. fail to disclose the feature of claims 3, 7-8, 10-12 and 15.

    PNG
    media_image3.png
    402
    342
    media_image3.png
    Greyscale



Regard to claims 3, 12 and 15, Lu et al. teach the array substrate, wherein the transparent insulating layer is made of at least one of silicon oxides and silicon nitrides [a silicon nitride film 355, a third silicon oxide SiO2 film 340 acting as an inter-layer insulating film, two SiO.sub.2 layers 320, 325 act as inter-layer insulating films].

Regard to claims 7 and 10, Lu et al. teach the display panel further comprising: a counter substrate; and a color filter layer arranged on the counter substrate, wherein the color filter layer comprises a plurality of filter units, each corresponding to a pixel unit of the plurality of pixel units respectively, and wherein each filter unit comprises a plurality of color filter blocks with mutually different colors.  

Regard to claims 8 and 11, Lu et al. teach the display panel, wherein the counter substrate comprises a plurality of common electrodes 145.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a display device as Jiang et al. disclosed with the features of claims 3, 7-8, 10-12 and 15 for minimizing any reduction of the numerical aperture (col. 4 lines 40-41) and increasing the display or SLM efficiency (col. 5 line 51) as Lu et al. taught.

3.	Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 20160062187) in view Ahn et al. (US 6919932) as applied to claims 1 6 and 6 in view Tseng et al. (US 20110149224).

Jiang et al. fail to disclose the display panel comprising the array substrate, wherein the data lines have a width of 0.8 µm to 1.5 µm.  

Tseng et al. teach a ratio of the gap to the width of each data line is substantially in a range from .01 to 1 [0010], wherein a gap between each first pixel electrode and the if the gap=1 micron and ratio=1, then the width of data line is 1 micron in a range of 0.8 µm to 1.5 µm].  It would have been an obvious matter of choice to use “the data line width of 0.8 µm to 1.5 µm”, since such a modification would have involved a mere change in the size of the component. A change of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). It would be obvious as a matter of design choice to use “the data line width of 0.8 µm to 1.5 µm”, since applicant has not disclosed that “the data line width of 0.8 µm to 1.5 µm” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with “the data line width of 0.8 µm to 1.5 µm”.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a display device as Jiang et al. disclosed with the array substrate, wherein the data lines have a width of 0.8 µm to 1.5 µm for improved the display quality of the liquid crystal display panel (abstract) as Tseng taught.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871